DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-5, 10, 12, 14, 15, 18, 20-24, 26-29, 32-36, and 38 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-5, 10, 12, 14, 15, 18, 20-24, and 26-29, drawn to a bispecific molecule, in the reply filed on 30 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2020.
	Claims 1-5, 10, 12, 14, 15, 18, 20-24, and 26-29 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
1.	Claim 23 is objected to because of the following informalities:  
1a.	In claim 23, line 1, the phrase “targeting domain” should be amended to recite “cell-targeting domain” for consistency with claim 1 and other dependent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 12, 14, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Claim 12 recites the limitation "the extracellular domain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claims 1 and 2, from which claim 12 depends, do not recite any limitations regarding an extracellular domain.
2b.	Regarding claims 14 and 18, the phrase "other engineered binding modules or scaffolds" in claim 14, lines 3-4 is a relative phrase which renders the claims indefinite.  The phrase "other engineered binding modules or scaffolds" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what “other” engineered 
2c.	Claim 21 recites the limitation "the cancer cell or cancer progenitor cell" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1, from which claim 21 depends, only recites “a cell-type of interest” and does not recite “cancer cell or cancer progenitor cell”.  However, please note that this issue could be overcome by amending claim 21 to depend from 20.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The specification of the instant application teaches that the Notch binding domain includes polypeptide sequences with one or more mutations in a wild-type sequence resulting in modified affinity for the Notch receptor (page 10, lines 9-11).  The specification continues to disclose that the E12 variant of rat DLL4 with mutations G28S, F107L, L206P, N118I, I143F, H194Y, and K215E, individually or in combination, enhances affinity of binding to Notch (page 10, lines 11-13).  The prior art of Luca et al. (Science 347(6224): 847-853, 2015; cited on the IDS of 05 July 2019) teaches a DLL4 variant containing SLP consensus mutations G28S, F107L, and L206P, wherein the variant binds Notch1 with a higher affinity than wild-type DLL4 (page 849, bottom of column 2 through the top of column 3; Figure 2A, 2B).  Luca et al. also disclose another DLL4 mutant, termed “DLL4E12” (which is the same mutant as utilized in the instant specification), comprised of mutations G28S, F107L, L206P, N118I, I143F, H194Y, and K215E (page 849, bottom of column 2 through the top of column 3).  Luca et al. indicate that mutant DLL4E12 has an enhanced binding affinity to Notch1 as compared to both the DLL4SLP mutant and wild-type DLL4 (page 849, top of column 3; Figure 2A, 2B).  However, the instant specification and the prior art do not teach any other Notch-binding domains that contain one or more mutations from wild-type that enhance affinity or specificity to the Notch receptor (other than a DLL4 variant comprising mutations G28S, F107L, and L206P and a DLL4 variant comprising mutations G28S, F107L, L206P, N118I, I143F, H194Y, and K215E).
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof. In the instant case, the only factors present in the claim are (i) a structural characteristic of a Notch-binding domain containing one or more mutations from wild-type and ii) a functional characteristic of having enhanced affinity or specificity to the Notch receptor as compared to wild-type. There is no identification of any particular sequence or structure of the Notch-binding 
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of Notch-binding domains that contain or more mutations from wild-type and the function of having enhanced affinity or specificity to the Notch receptor as compared to wild-type. In other words, the specification does not teach the structure which results in a Notch-binding domain with the claimed characteristics. The description of two DLL4 variants, DLL4SLP and DLL4E12, with either three or seven specific mutations, respectively, is not adequate written description of an entire genus of Notch-binding domains having enhanced affinity or specificity to the Notch receptor as compared to wild-type. Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one or two species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566). In the instant application, the skilled artisan cannot envision the detailed chemical structure of the Notch-binding domains that contain or more mutations from wild-type that result in enhanced affinity or specificity to the Notch receptor of the encompassed claim, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The specific Notch-binding domain is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).


4.	Claims 1-5, 10, 12, 14, 15, 18, 20-24, and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) a bispecific molecule for targeted inhibition of Notch signaling comprising CD33 scFv and the extracellular domain of a Notch receptor ligand (and nucleic acids encoding such) or (ii) a bispecific antibody comprising an antibody directed against a cell antigen and an antibody directed against a Notch receptor (and nucleic acids encoding such), does not reasonably provide enablement for a bi-specific molecule for targeted inhibition of Notch signaling in a cell-type of interest, comprising: a cell-targeting domain that specifically binds to an antigen characteristic of the cell-type of interest; and a Notch-binding domain (and nucleic acids encoding such).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 1 is directed to a bi-specific molecule for targeted inhibition of Notch signaling in a cell-type of interest, comprising: a cell-targeting domain that specifically binds to an antigen characteristic of the cell-type of interest; and a Notch-binding domain.  Claim 12 recites that the 
	The specification of the instant application teaches the construction of a bispecific DLL4E12-αCD33 scFv fusion molecule comprised of the extracellular domain of rat DLL4 E12 variant (mutations G28S, F107L, N119I, I143F, H194Y, L206P, K215E), a 10 amino acid linker, and a single chain variable fragment of anti-CD33 (page 32, lines 1-21).  The specification discloses that immobilized bispecific high affinity DLL4E12-αCD33 scFv fusion molecule significantly decreases Notch signaling in CD33+ cells, as compared to DLL4E12, which is a high affinity agonist (page 33, last paragraph).  The specification also indicates that soluble DLL4E12-αCD33 scFv fusion molecule inhibits Notch activation in a cell-specific manner (i.e., only for target cells expressing CD33) (page 35, Figures 4A, 4B, 5).  The prior art of Hoey et al. (US 2013/0323266) and Zhang et al. (Cancer Res 76(Suppl 14): 2226, July 2016;; Proceedings of the AACR 107th Annual Meeting, April 16-20, 2016, New Orleans (cited on the IDS of 16 January 2019)) discuss the generation of bi-specific antibodies directed against a Notch receptor and another antigen on a cell.  
However, there are no methods or working examples in the prior art or instant specification that indicate all possible bispecific molecules that comprise all possible cell-targeting domains that specifically bind to an antigen characteristic of the cell-type of interest and all possible Notch-binding domains actually inhibit Notch signaling in a cell type of interest.  enhances ex vivo expansion of hematopoietic stem cells, as well as hematopoiesis in the bone marrow, liver, and spleen in HSC transplantation (page 699, bottom of column 1 through column 2; page 701, column 2, last paragraph; page 703, column 1).  Tian et al. clearly state that “D1R has a stronger activity to activate Notch signaling and to enhance HSC expansion ex vivo” (page 703, column 2, 2nd full paragraph; emphasis added by Examiner).  Therefore, in view of Tian et al., one skilled in the art would not be able to predict that a bispecific molecule comprising (i) all possible cell-targeting domains that specifically bind to an antigen characteristic of the cell type of interest and (ii) all possible Notch-binding domains would inhibit Notch signaling in the cell-type of interest.  The teachings of the specification are not adequate guidance, but are merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert, denied, 502 U.S. 856 (1991). The present invention is unpredictable and complex wherein one skilled in the art may not necessarily generate a bispecific molecule that Genentech v. Novo NordickA/S (CAFC) 42 USPQ2d 1001 (1997). 
Due to the large quantity of experimentation necessary to generate a bispecific molecule that comprises (i) all possible cell-targeting domains that specifically bind to an antigen characteristic of the cell type of interest and (ii) all possible Notch-binding domains and screen such for inhibition of Notch signaling in a cell-type of interest; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the unpredictability of generating a bispecific molecule that inhibits Notch signaling encompassed by the claims; and the breath of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 14, 18, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoey et al. (US 2013/0323266).
	Hoey et al. teach a Notch2/Notch3 antibody that may be a bispecific antibody (page 9, [0074]).  Hoey et al. disclose that bispecific antibodies are capable of recognizing and binding to at least two different epitopes (page 9, [0074]).  Hoey et al. state that in some embodiments, the antibodies can specifically recognize and bind a first antigen target (e.g., Notch2 and/or Notch3) as well as a second antigen target, such as an effector molecule on a leukocyte (e.g., CD2, CD3, CD28, or B7) or a Fc receptor (e.g., CD64, CD32, or CD16) (page 9, [0074]).  Hoey et al. teach that the Notch2/Notch3 antibody binds a human Notch2 and a human Notch3 with a dissociation constant (KD) of about 10 nM to about 0.01 nM (page 2, [0019]). 
	

6.	Claims 1, 15, 18, 20, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Cancer Res 76(Suppl 14): 2226, July 2016;; Proceedings of the AACR 107th Annual Meeting, April 16-20, 2016, New Orleans;; cited on the IDS of 16 January 2019).
	Zhang et al. teach a bispecific antibody comprising an anti-Notch1 antibody arm and an anti-PD-1 antibody arm (Figure 6A).  Zhang et al. also disclose that anti-PD-1 antibody (“BGB-A317”) utilized in the bispecific antibody binds human PD-1 with high affinity (KD 0.15 nM) .

	

Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ono et al. Oncotarget 7(25): 38586-38597, May 2016 (teach Notch1 and CD33 are both expressed in leukemia cells (page 38587; page 38589))


References that teach activation of Notch1, Notch2 inhibit acute myelogenous leukemia (AML) growth:

Aifantis et al.  US 2014/0286955 

Kannan et al.  J Exp Med 210(2): 321-337, 2013

Lobry et al. J Exp Med 210(2): 301-319, 2013

Therefore, although CD33 and Notch receptors are expressed on AML cells as evidenced by the prior art directly above, it would not be obvious to one skilled in the art to generate a bispecific antibody comprising an antagonistic anti-Notch antibody (such as Hoey et al.) and a CD33 antibody because Notch activation (and not Notch inhibition) inhibits AML growth.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
17 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647